Citation Nr: 1343257	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  11-09 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to nonservice-connected pension.  

2. Entitlement to service connection for traumatic brain injury (TBI).  

3. Entitlement to service connection for a right shoulder disability.  

4. Entitlement to service connection for bilateral hearing loss.  

5. Entitlement to service connection for the lumbar spine.  

6. Entitlement to service connection for a neck disability.  

7. Entitlement to service connection for tinnitus.  

8. Entitlement to an initial increased rating for PTSD in excess of 50 percent disabling.  

9. Entitlement to a total disability rating for individual unemployability (TDIU) prior to October 12, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from August 2002 to December 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  That decision granted service connection for PTSD, effective February 26, 2009, denied entitlement to pension benefits and service connection for the disabilities listed on the front page of this decision.  The issue of entitlement to a TDIU prior to October 12, 2011 is an element of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  (TDIU was granted in January 2013 with an effective date of October 12, 2011.)  

The issues of entitlement to service connection for a right shoulder disability, bilateral hearing loss, the lumbar spine, a neck disability and entitlement to an initial increased rating in excess of 70 percent disabling are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. The Veteran withdrew the claim for nonservice-connected pension on the record at the March 2012 Board hearing.  

2. The Veteran withdrew the claim for service connection for a TBI on the record at the March 2012 Board hearing.  

3.  Current tinnitus is the result of an in-service injury.  

4. The Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the claim for nonservice-connected pension by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

2. The criteria for withdrawal of the claim of service connection for a TBI by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

3. The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303(2013).  

4. The criteria for an initial rating of 70 percent for PTSD have been met since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In this decision, the Board dismisses two claims, grants entitlement to a claim of service connection for tinnitus and awards entitlement to a 70 percent rating for PTSD while remanding entitlement to a total rating.  The claims are substantiated and no further notice or assistance is required under 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative at a Board hearing.  38 C.F.R. § 20.204(b).  

In the present case, the Veteran withdrew the claims for nonservice-connected pension and of service connection for a TBI at the Board hearing.  (Transcript, p 2.)  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review these appeals, and they are dismissed.  

Tinnitus

The Veteran has provided competent testimony that he has current tinnitus, or ringing in his ears, and that it has been present ever since service.  38 C.F.R. § 3.159(a)(2) (West 2002) to state that he has had ringing in his ears since he was exposed to acoustic trauma in service, as he did at the March 2012 hearing (Transcript, pp 8-10).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He has reported incurrent of the tinnitus in a jeep explosion in service.  Combat incurrence is presumed.  38 U.S.C.A. § 1154(b) (West 2002).

The Veteran's testimony is credible.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  His statements are not contradictory and are not refuted elsewhere in the record, and are consistent with the nature of his in-service duties.  The elements of service connection have been met under Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) and the claim is granted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§3.102, 3.303(a) (2013).  

Initial Increased Rating for PTSD

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130 (2013).  PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders.  

Under the General Rating Formula, a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Symptoms mentioned in the formula include, but are not limited to the following: suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  

The Veteran has had variable occupational and social functioning as well as some prescription drug abuse history, as noted in the February 2010 VA examination report.  Specifically, the examiner stated the effect of the mental disorder on occupational and social functioning was that there were deficiencies in most areas (like work, family relations, judgment, thinking and mood).  The Global Assessment of Functioning score was 42.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995) and 38 C.F.R. § 4.130.  Although this report noted that opioid dependence might have been related to a physical injury, the Board finds that the misuse of medication may have pre-dated that injury.  In any case, VA records in the file show symptoms consistent with a 70 percent rating, including suicidal ideation (May 2012 VA record), cutting (March 2012 VA mental health record), anger (March 2009 and January 2013 VA record) and avoidance (June 2010 VA record).  

Resolving doubt in favor of the Veteran, the evidence shows that the Veteran has had occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking or mood with the symptoms described above.  This level of impairment most closely approximates the criteria for a 70 percent rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.  


ORDER

The claim for nonservice-connected pension is dismissed.  

The claim of service connection for a TBI is dismissed.  

Service connection for tinnitus is granted.  

An initial increased rating of 70 percent for PTSD is granted, beginning on the effective date of service connection.  


REMAND

A remand is required to obtain service treatment records (to include a DD 215), Social Security Administration (SSA) records, Vet Center records, worker's compensation records updated VA treatment records and new and updated VA examinations.  

Accordingly, the case is REMANDED for the following action:

1. First, request service treatment records from the service department as the current records in the file at this time are incomplete.  (Note the DD 214 refers to the potential existence of a DD 215.)  If unavailable, notify the Veteran:
* The identity of the records VA was unable to obtain; 
* An explanation of the efforts VA made to obtain the records; 
* A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and 
* A notice that the claimant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e) (2013).  

2. Request all Vet Center records (see April 2010 VA mental health note).  If unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

3. Request all Social Security Administration (SSA) records.  If unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

4. Ask the Veteran to send all documents related to his worker's compensation claim and to provide authorization for VA to obtain records not in his possession.  

5. Associate all updated VA treatment records in the file, particularly those mentioned in the rating decisions completed after November 2010.  

6.  After the above development is completed, schedule the Veteran for VA examinations to determine whether any current bilateral hearing loss, right shoulder, lumbar spine, and neck disabilities are related to a disease or injury in service.  

The claims folder and a copy of this remand should be made available to and reviewed by the examiner prior to completion of the examination report.  All necessary tests should be conducted.  

For the claim of service connection for bilateral hearing loss, the examiner should reference:
* The December 2004 report of medical history,
* The December 2004 reference audiogram, and 
* The Veteran's testimony at the March 2012 Board hearing (see Transcript, pp 9-11).  

For the claims of service connection for right shoulder, lumbar spine and neck disabilities, the examiner should reference: 
* The December 2004 report of medical history, 
* the evidence referencing a work accident that occurred between separation and the present time in October 2008 (February 2010 VA psychiatric examination, October 2008 Dr. P.S. record, and March and December 2009 VA records); 
* the evidence referencing motor vehicle accidents that occurred between separation and the present time (December 2006 Dr. P.S., March 2010 VA SATP and April 2009 VA records); 
* the Veteran and his wife's statements and evidence he had shoulder/neck/back pain prior to the work accident (March 2012 Board Transcript, pp 12-14; June 2013 wife statement) and 
* private records showing back, neck and shoulder pain before the October 2008 work injury (December 2006 Dr. P.S. record).  

The examiner must provide reasons for the opinions regarding the nexus between current disabilities and service.  

7. Schedule the Veteran for a VA examination to determine the current severity of his PTSD as well as to determine its overall severity since February 26, 2009.  The claims folder and a copy of this remand must be made available to the examiners in conjunction with the examination.  A notation to the effect that a records review took place should be included. 

The examiner is requested to determine: 
* all current manifestations associated with the Veteran's service-connected PTSD and to comment on their severity; 
* the degree of social and occupational impairment caused by the Veteran's PTSD currently and since separation from service; 
* and the current Global Assessment of Functioning (GAF) scale score.  

Reasons for all opinions should be provided.  

8. Adjudicate the Veteran's entitlement to TDIU prior to October 12, 2011.

9. If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


